Dore, J.
(dissenting). I dissent to the extent of voting to sustain the second separate and distinct defense. That defense alleges in effect that a complete determination of the controversy cannot be had without the presence of seven named persons who are all the persons beneficially interested in the estate in question and necessary parties in any proceeding for an accounting, that the expense to which the estate would be subjected by reason of this action would be borne by them and not the plaintiff, and that they are in fact the only parties having an interest in the estate; that these defendants would be subjected to a multiplicity of suits and have been deliberately omitted as parties because the plaintiff knows that they are opposed to the action, and that the plaintiff does not come into court with clean hands. On a motion of this kind we must assume that all the allegations of the pleading are true. Accordingly, I vote to sustain the second separate and distinct defense.
Cohn J., concurs.
Order modified by striking out the first partial defense and the first and second complete defenses, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant.